DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined  
under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3,4,8,10,11,14,16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (10,799,186).
In regard to claims 1, 8, and 14, Howard show a method, system, and computer product for:  capturing a plurality of human utterances with a voice interface and generating, for a corresponding user, a corpus of human utterances comprising human utterances selected from the plurality of human utterances based on meanings of the human utterances (para 345), the meanings determined by natural language processing of the human utterances by a computer processor (Fig. 7); determining based on data generated in response to signals sensed by one or more sensing devices operatively coupled with the computer processor contextual information corresponding to one or more human utterances of the corpus (para 625); recognizing patterns among the corpus of human utterances based on pattern recognition performed by the computer processor using one or more machine learning models (claim 6, para 311). Harold shows that a temporal axiological value can be represent the specific cognitive state over a period of time and expressed mathematically in order to analyze behavior and predict future behavior (para 214). Harold does not specifically show identifying based on the pattern recognition a change in memory functioning of the user, and based on the contextual information corresponding to one or more human utterances of the corpus, classifying whether the change in memory functioning is likely due to memory impairment of the user. It would have been obvious to one of ordinary skill in the art at the time of the invention to add this feature to the system above because memory impairment is one of the conditions that can be detected by a speech based cognitive assessment using machine learning (claim 6). 
In regard to claims 3,10, and 16,  Harold show that the system and method contains features for performing behavior or sentiment analysis to determine a state of mine of a user (para 466).  
In regard to claims 4,11, and 17 , Harold show that the system and method contains a context database used to parse ideal phrases and contexts (para 337). 


Allowable Subject Matter
Claims 2,5-7,9,12,13,15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of reference, Howard (10,799,186) show a system and method for detection of memory impairments using speech and other biological elements. In regard to claims 2, 9, and 15, the system and method does not specifically show that the classifying of memory impairment engages the user in an interactive machine generated dialogue. In regard to claims 5-7,12-13, and 18-20,  the prior art of record does not specifically show or suggest that an ameliorative strategy is developed in response to the classifying the change in memory function. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seymour (10,803,762) show a system and method that uses an end user interface to determine content for a memory impaired individual to encourage development of long term recollections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        May 13, 2022